54 Mich. App. 303 (1974)
220 N.W.2d 705
PEOPLE
v.
JOHNSON
Docket No. 16221.
Michigan Court of Appeals.
Decided July 22, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, *304 Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and John L. Thompson, Jr., Assistant Prosecuting Attorney, for the people.
Carl Ziemba, for defendant on appeal.
Before: J.H. GILLIS, P.J., and ALLEN and ELLIOTT,[*] JJ.
ELLIOTT, J.
As in a cops and robbers movie, a police car is hailed to follow robbers fleeing the wrong way on a one-way street. When the police car stalls, officers run after the robber's car. That vehicle collides with a parked car and bounces into a taxicab before defendant leans out a car window and fires a sawed-off shotgun at a uniformed policeman chasing him. Defendant is finally caught on a freeway with the gun and charged with assault with intent to commit murder, MCLA 750.83; MSA 28.278.
The intentional discharge of a firearm at someone within range is an assault. The usual result and purpose of such an assault is death. The unjustified and unexcused intention to kill when committing an assault constitutes the crime charged.
There would rarely be a conviction if a criminal's intent had to be confessed or proven directly by a witness. Intent, like any other fact, may be proven indirectly by inference from the conduct of the accused and surrounding circumstances from which it logically and reasonably follows.
From the evidence adduced at trial, the jury could have properly inferred the existence of intent to commit murder. Rather, the jury found the *305 included offense, assault with intent to do great bodily harm; and defendant received a moderate three-to-ten year sentence. The instruction permitting inference of intent was not error. No other error is claimed.
Affirmed.
All concurred.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.